DETAILED ACTION
	In Reply filed on 05/20/2021 Claims 1- 9 are pending. Claims 1- 6 and 8- 9 are currently amended. Claims 10- 14 are canceled. Claims 1- 9 are considered in the current Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the complex patterning device of claim 1. Specifically, the prior art does not teach or suggest the device comprising: a patterning module that includes a ram head having a working surface,
wherein the working surface includes master pattern and a marking pattern, wherein the master pattern is dimensioned such that applying the working surface of the ram head to a target substrate forms a plurality of target patterns having a reverse image of the master pattern on the target substrate, the target patterns penetrating to a first depth into the target substrate,
wherein the marking pattern is dimensioned such that the working surface of the ram head to the target substrate forms an alignment pattern to a second depth d2 into the target substrate, and the alignment pattern including a groove of width W1 formed in the target substrate, 
the first depth is less than the second depth; and
a punching module including a punching mold having first and second sink patterns that are separated by an elongated cutter part that extends from a level of the first and second sink patterns to a distal cutting tip, wherein the elongate cutter part has a width W2 that is less than 1. See instant application Fig. 25 for an exemplary illustration of the claimed dimensions.
The closest prior art combination, USP 8807978 (“Owa”) in view of US 2011/0120282 A1 (“Benker”), does not teach or suggest each of the limitations of claim 1. Owa teaches a complex patterning device comprising: 
a patterning module (200) (Fig. 1) that includes a ram head having a working surface (Fig. 1), wherein the working surface includes master pattern (pattern of master template MTP) and a separating module (DS) which divides at least any one of the plurality of target patterns (Col. 7 lines 43- 48 teach a dicing saw or the like, that contacts, cuts, and is then separated from the substrate QG, thereby forming replica templates RTP). 
Benker teaches a punching module (9) that includes a punching mold (35) that is capable of contacting and separating from a formed object ([0027] and Figs. 1- 2), and which is capable of dividing the object by applying a pressure onto the object ([0008, 0027, 0034] teaches the cutting die 35 having cutting edges that make cuts through or about through the sheet 2 to sever the articles 4 from sheets 2).
However, Owa nor Benker teach or suggest the master pattern being dimensioned such that applying the working surface of the ram head to a target substrate forms a plurality of target patterns having a reverse image of the master pattern on the target substrate, the target patterns penetrating to a first depth d1 into the target substrate, wherein the marking pattern is dimensioned such that the working surface of the ram head to the target substrate forms an alignment pattern to a second depth d2 into the target substrate, and the alignment pattern including a groove of width W1 formed in the target substrate, the first depth is less than the second depth; and first and second sink patterns of the punching module are separated by an elongated cutter part that extends from a level of the first and second sink patterns to a distal cutting tip, wherein the elongate cutter part has a width W2 that is less than the width W1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0302255 A1 and US 2011/0162495 A1, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744